Citation Nr: 1024777	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
depressive disorder, prior to April 9, 2009.

2.  Entitlement to a rating in excess of 70 percent for 
depressive disorder, from April 9, 2009.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected depressive 
disorder.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 2001 to 
September 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2005 rating decision in which the RO in Roanoke, 
Virginia, inter alia, granted service connection and assigned an 
initial 50 percent rating for depressive order, effective 
September 13, 2004.  In March 2006, the Veteran filed a notice of 
disagreement (NOD) with the initial rating assigned.  The RO 
issued a statement of the case (SOC) in April 2006. and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in May 2006.

In November 2006, jurisdiction of the claims file was transferred 
to the RO in Winston-Salem, North Carolina; where the Veteran 
currently resides.

In May 2008, the Board remanded the claim for a higher initial 
rating to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
action, the AMC increased the rating for the Veteran's depression 
to 70 percent, effective from April 9, 2009 (as reflected in a 
September 2009 supplemental SOC (SSOC)) and returned the appeal 
to the Board for further consideration.

In January 2010, the Board expanded the claim to include the 
matter of entitlement to a TDIU and remanded the claims to the 
RO, via the AMC, to obtain additional evidence identified by the 
Veteran, and to adjudicate entitlement to a TDIU in the first 
instance.  After completing the requested development, the AMC 
continued to deny the claims (as reflected in an April 2010 SSOC) 
and returned the matters on appeal to the Board for further 
consideration.

As this appeal emanates from the Veteran's disagreement with the 
50 percent rating assigned following a grant of service 
connection, the Board has characterized that matter on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disabilities).  Moreover, although the AMC has granted a higher 
rating of 70 percent for the Veteran's depression from April 9, 
2009, inasmuch as higher ratings for this disability are 
available both before and after this date, and the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the appeal for higher disability rating has been recharacterized 
to encompass the first two matters set forth on the title page.  
Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2010, the Veteran submitted additional medical evidence 
directly to the Board, without a waiver of initial RO 
consideration of the evidence.  This evidence consists of an 
April 2010 letter composed by her private psychiatrist and 
principally concerns her present psychiatric symptoms.  As the 
letter's brief recounting of the Veteran's psychiatric history 
duplicates evidence previously considered by the RO in connection 
with the claim for a higher rating for depressive disorder, prior 
to April 9, 2009, a remand for RO consideration of the evidence 
in connection with that claim is unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

However, the Board also observes that the newly submitted 
April 2010 letter contains new information regarding the 
Veteran's present psychiatric symptoms.  As the claims for a 
higher rating for depressive disorder, from April 9, 2009, and 
for a TDIU are being remanded, the agency of original 
jurisdiction will have a chance to review the newly submitted 
evidence in connection with these claims in the first instance.

The Board's decision addressing the claim for an initial rating 
in excess of 50 percent for depressive disorder, prior to April 
9, 2009, is set forth below.  The claims for a rating in excess 
of 70 percent for depressive disorder, from April 9, 2009, and 
for TDIU as due to depressive disorder, are addressed in the 
remand following the order; those matters are being remanded to 
the RO, via the AMC, in Washington, DC.  VA will notify the 
appellant when further action, on her part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Prior to April 9, 2009, the Veteran's service-connected 
depressive disorder was manifested by flattened affect and 
disturbances of motivation and mood, but no suicidal ideation, 
illogical speech, near-continuous panic, or spatial 
disorientation; overall, these symptoms are indicative of no more 
than occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for 
PTSD, prior to April 9, 2009, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

After the grant of service connection and the Veteran's 
disagreement with the initial rating assigned, in an August 2008 
post-rating letter, the RO provided notice to the Veteran 
regarding what information and evidence was needed to support the 
claim for a higher rating, what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA; this letter also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
The August 2008 letter also set forth the criteria for higher 
ratings for psychological disorders.  After issuance of the 
above-described notice, and opportunity for the Veteran to 
respond, the April 2010 SSOC reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and the reports of June 2005, 
September 2005, and October 2008 VA examinations.  Also of record 
and considered in connection with the appeal are various written 
statements provided by the Veteran, and by her representative, on 
her behalf.  The Board also finds that no additional RO action to 
further develop the record on the claim for an initial rating in 
excess of 50 percent for depressive disorder, prior to April 9, 
2009 is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  Where there is a question as to which 
of two evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2009).

A Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement 
to compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted 
an important distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where, as here, the question 
for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is required.  
See Fenderson, 12 Vet. App. at 126.

The RO assigned the Veteran's initial 50 percent rating for 
depressive disorder under Diagnostic Code 9499-9434, which 
indicates that the disability is being rated, by analogy, as 
major depressive disorder.  See 38 C.F.R. §§ 4.20, 4.3.  However, 
psychiatric disabilities other than eating disorders are actually 
rated pursuant to the criteria of a General Rating Formula.  See 
38 C.F.R. § 4.130 (2009).

Under the formula, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assigned of a Global 
Assessment of Functioning (GAF) score.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), the GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the Veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).  

Considering the evidence in light of the above, the Board finds 
that, from the September 13, 2004, effective date of the grant of 
service connection, through April 9, 2009, the Veteran's 
depressive disorder was no more than 50 percent disabling.

In January 2005, a VA examiner noted that the Veteran appeared 
depressed and anxious with an appropriate, albeit flat affect.  
It was noted that she perceived auditory hallucinations but had 
no suicidal or homicidal ideation.  Insight was deemed fair.  The 
examiner assigned a GAF score of 60.

A few days later, the Veteran was admitted to a VA hospital.  
While there, the Veteran admitted to feeling anxious and 
depressed.  She said that he had felt slightly paranoid and had 
checked her locks frequently.  She reported experiencing abnormal 
dreams.  The examiner indicated that the Veteran had poor eye 
contact with blunted affect.  Suicidal and homicidal attempts 
were denied.  It was further noted that she was enrolled in 
school and had a good relationship with her father.  She was a 
member of a religious community.  She said she experienced 
fatigue and difficulty at work.  Her thought flow was deemed 
linear and logical, and judgment and insight were fair.  There 
was no suicidal or homicidal ideation.  The GAF score assigned 
was 55.

At the time of hospital discharge, it was noted that the Veteran 
had no restrictions on her activities and was able to work.  The 
GAF score was 60.

During a March 2005 follow-up visit, the Veteran again denied 
suicidal and homicidal ideation.  She displayed a blunted, flat 
affect.  Her thought flow was spontaneous, slow, but normal.  
Insight and reliability were deemed poor, but recent and remote 
memory were fair.  The examiner assigned a GAF score of 60.  
Later in March, a GAF score of 58 was given.

In May 2005, a VA treatment note contains the notation that the 
Veteran had a linear, logical, goal-oriented thought process.  
Her speech was observed to be coherent, and she had no 
suicidal/homicidal ideation, delusions, or obsessions.  Her 
affect was blunted, but her judgment was good.  The examiner 
noted a GAF score of 55.

On VA examination in June 2005, the examiner observed that the 
Veteran had a constricted, blunted, and flat affect.  Her mood 
was hopeless and depressed.  She was able to do serial sevens, 
and her orientation was intact to person, time, and place.  She 
used pressured speech but had no delusions.  The examiner felt 
that the Veteran's judgment was impaired.  Mild sleep impairment 
was noted.  There were no hallucinations, obsessive rituals, or 
panic attacks reported.  No suicidal or homicidal thoughts were 
present.  Remote and immediate memory were normal, while recent 
memory was mildly impaired.  The examiner assigned a GAF score of 
50.

Later that afternoon, the Veteran returned to the hospital and 
said that she was anxious about the VA examination.  She said 
that she felt hopeless but not suicidal.  She reported sleeping 
five hours per night.  She indicated that she had a poor appetite 
and decreased energy.  She had not kept in contact with friends 
and family, although she did have a boyfriend she was in contact 
with daily.  The examiner observed a blunted affect, cooperative 
attitude, fluent albeit slow speech, and spontaneous thought 
flow.  Judgment and insight were deemed fair.  Remote memory was 
good.  The examiner assigned a GAF score of 35 and admitted the 
Veteran to the hospital.  When the Veteran was discharged three 
days later, her condition was noted to have improved, ad a GAF 
score of 55 was given.

In July 2005, the Veteran presented to the emergency room with 
depression and anorexia.  No suicidal or psychotic symptoms were 
found.  She had recently left her boyfriend.  It was noted that 
the Veteran's depression disappeared after she was put on anti-
depressant medication.  The GAF score assigned was 50.

On VA examination in September 2005, the examiner noted that the 
Veteran had no suicide attempts of panic attacks.  She was 
unemployed.  The examiner found no loosened associations, flight 
of ideas, bizarre motor movements, or tics.  Her affect was 
appropriate.  No homicidal or suicidal ideation was present.  
There was no impairment of thought processes or communication.  
There were no delusions, hallucinations, or suspiciousness.  
Remote and recent memory was good.  The examiner assigned a GAF 
score of 55.

During an August 2008 examination performed by a private doctor, 
the Veteran reported feeling depressed and paranoid.  No prior 
suicide attempts were noted.  Her affect was significantly dull 
and flat.  The examiner found some thought disorganization, 
looseness of association, and tangential thinking.  While she was 
alert and oriented, her attention and concentration were 
affected.  Her insight was deemed to be limited, but judgment was 
fair.  The examiner provided a diagnosis of schizoaffective 
disorder, depressive type, and history of posttraumatic stress 
disorder.  The examiner assigned a GAF score of 35.

On VA examination in October 2008, the Veteran reported that she 
saw a local psychiatrist once per month.  The examiner found that 
the Veteran was fatigued and had a flat affect.  She was able to 
do serial sevens and was orientated to person and place, but not 
time.  There were no delusions, and thought content was 
unremarkable.  She had about one or two nightmares per month.  No 
obsessive or ritualistic behavior was present.  No panic attacks 
or homicidal thoughts were present, but the Veteran did have 
passive suicidal ideation with no plan or intent.  It was noted 
that the Veteran bathed about one time per week.  Her recent 
memory was normal, while her immediate memory was moderately 
impaired.  The Veteran was currently unemployed.  The examiner 
assigned a GAF score of 45.

Collectively, the above-cited evidence reflects that, from the 
September 13, 2004, effective date of the grant of service 
connection, through April 9, 2009, the Veteran's psychiatric 
symptoms primarily consisted of flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  As such 
symptoms are indicative of no more than occupational and social 
impairment with reduced reliability and productivity, the 
Veteran's disability picture during the time frame in question is 
consistent with the initial 50 percent rating assigned for this 
period.

The Board points out that, at no point prior to April 9, 2009, 
did the Veteran's depressive disorder meet the criteria for at 
least the next higher, 70 percent, rating.  The objective medical 
evidence prior to April 9, 2009 does not reflect such symptoms as 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, near 
continuous panic or depression, special disorientation, neglect 
of personal appearance and hygiene, and an inability to establish 
and maintain effective relationships that are characteristic of 
the 70 percent rating.  Although she had difficulty in 
establishing social relationships, the competent medical evidence 
reflects that she appeared to have a good relationship with her 
father.  Additionally, the VA medical records for this period 
consistently indicate that the Veteran had good insight and 
judgment.

In evaluating the Veteran's depressive disorder, the Board has 
also considered the GAF scores assigned, and the definition of 
those scores.  However, when considered in light of the actual 
symptoms demonstrated, none of the assigned GAF scores, alone, 
provide a basis for assignment of any higher rating for the 
Veteran's service-connected depressive disorder for the period 
from September 13, 2004, through April 9, 2009.

When the Veteran was hospitalized at the end of June 2005, a GAF 
score of 35 was assigned.  Under the DSM-IV, GAFs from 31 to 40 
are indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF score of 35 is certainly 
indicative of symptoms greater than those contemplated by a 50 
percent rating.  However, the Board notes that the GAF score of 
35 was given at the beginning of a brief hospitalization.  Once 
she received treatment, her condition improved; indeed, at the 
end of the hospitalization, a GAF score of 55 was assigned.  
Given the brief period during which the score was assigned, the 
Board finds that, under these circumstances, the GAF of 35 is not 
truly represents indicative Thus, it does not appear that the GAF 
score of 35 was indicative of the Veteran's overall psychiatric 
symptoms throughout the period on appeal.

The Board notes that a private examiner also assigned a GAF score 
of 35 to the Veteran in August 2008.  However, he did not 
substantiate the assignment of that score.  The August 2008 
private examination record includes no indication that the 
Veteran had illogical, obscure, or irrelevant speech, or 
neglected her family.  In fact, her father was present with her 
at the August 2008 examination.  Thus, the assigned GAF score of 
35 was not supported by the actual symptoms then recorded..

The other GAF scores recorded in outpatient records for this time 
period were 45 (in October 2008), 50 (in June 2005 and 
July 2005), 55 (in January 2005, May 2005, June 2005, and 
September 2005), 58 (in March 2005), and 60 (in January 2005).  A 
GAF score of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF score from 51 to 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  These GAF scores are consistent with no more than 
the overall moderately severe symptomatology contemplated in the 
criteria for a 50 percent rating.

Under the circumstances of this case, the Board finds that, from 
the September 13, 2004 effective date of 6the grant of service 
connection through April 9, 2009, the Veteran's depression 
symptomatology has more nearly approximated the criteria for the 
50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7..  
As the criteria for the next higher, 70 percent rating are not  
met, it follows that the criteria for an even higher rating (100 
percent) likewise are not met.

On these facts, there is no basis for staged rating of the 
Veteran's disability, pursuant to Fenderson, for the time frame 
in question, and the claim for an initial rating in excess of 50 
percent for depression prior to April 9, 2009, must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 50 percent for depressive disorder, prior 
to April 9, 2009, is denied.


REMAND

Unfortunately the Board finds that further RO action in this 
appeal is warranted, even though such will, regrettably, further 
delay an appellate decision on the matters remaining on appeal.

In May 2010, after the last adjudication of her claims by the 
AMC, the Veteran submitted a letter detailing her current 
psychological symptomatology from her private psychiatrist.  The 
Veteran has not waived RO consideration of this new evidence.  
Therefore, remand is in order for RO consideration of this newly 
submitted medical evidence.

Within this letter, the Veteran's private psychologist remarked 
that he had recently prescribed Prozac for the Veteran in 
addition to Abilify and Adderall due to her depression, anxiety, 
and sense of being overwhelmed.  As the Veteran is now taking 
more medications for her psychological symptoms than she was in 
April 2009 (the time of her last VA examination), it appears that 
her symptoms have increased in severity.  Thus, the RO should 
arrange for the Veteran to undergo VA examination, by a 
psychiatrist or psychologist, at a VA medical facility, in order 
to determine the extent of her current psychological symptoms.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim for a higher rating (as the claim for higher 
rating, emanating from an original claim for service connection, 
will be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If the 
Veteran does not report for the scheduled examination, the RO 
must obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to her 
by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant an opportunity to present information 
and/or evidence pertinent to the appeal, notifying her that she 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating both claims on 
appeal in light all pertinent evidence added to the record since 
the RO's last adjudication of the claim for higher rating.

As a final matter, the Board also points out that, as any 
decision with respect to the claim for higher rating may affect 
the Veteran's claim for a TDIU, this claim is inextricably 
intertwined with the claim for higher rating.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As the claims 
should be considered together, it follows that, any Board action 
on the TDIU claim, at this juncture, would be premature.  Hence, 
a remand of this matter is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and her 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the remaining claim for higher rating and the 
claim for a TDIU that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file,  or a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo VA examination, by 
a psychiatrist or psychologist, at a VA 
medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the individual  
designated to examine the Veteran, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies (to include 
psychological testing, if warranted) should 
be accomplished (with all findings made 
available to the requesting examiner prior to 
the completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should render specific findings 
with respect to the existence and extent (or 
frequency, as appropriate) of:  memory loss; 
depressed mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should render a 
multi-axial diagnosis, including assignment 
of a GAF score that represents the level of 
impairment due to the Veteran's depressive 
disorder, and an explanation of what the 
score means.

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed, 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to her by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a rating in excess 
of 70 percent for depressive disorder, from 
April 9, 2009, and the claim for a TDIU due 
to depressive disorder in light of all 
pertinent evidence and legal authority (to 
include whether staged rating of the 
Veteran's depressive disorder is appropriate, 
pursuant to Fenderson (cited to above)).

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and her representative an appropriate SSOC 
that includes citation to and discussion of 
any additional legal authority considered, 
along with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


